DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 10/1/2020, the applicants have filed response: claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 have been amended.  Claims 1 - 21 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an application programming interface (API) engine to generate …,” “a data structure selector to select …,” “a workload engine to select …,” “an execution logger” in claim 1, “a data sequence generator to …,” in claim 2, “a sequence normalizer to …,” in claim 3 and “a code entry detector to identify …,” in claim 7. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as “hardware” at paragraph [0033] as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
10.	Claims 1 – 3, 5, 6, 8 – 10, 12, 13, 15 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michanan etal., “Predicting Data Structures for Energy Efficient Computing,” (Michanan hereinafter) (Identified by Applicant in IDS) in view of Shah et al. (U.S. Publication 2020/0110601) (Shah hereinafter), Park et al. (U.S. Publication 2020/0065160) (Park hereinafter) and Sandoval et al. (U.S. Publication 2013/0151570) (Sandoval hereinafter).
11.    	As per claim 1, Michanan teaches an apparatus to select a data structure type, the apparatus comprising: 
          a data structure selector to select a first candidate data structure having a first candidate data structure type [“The second component, the Green component, is composed of four main sub-components—Event Listener and X-Value Translator, Classifier, Predictor, and Decision Maker. These sub-components add the ability for the C5 Collection to … predict energy efficient C5 data structures,” Pg. 3, Sect. III-A, 2nd col., lines 12 – 16];
          an execution logger [Event Listener, Pg. 3, Sect. III-A, 2nd col.] to:
          log first code performance metrics during execution of the code sample during a first iteration corresponding to the first candidate data structure type and the first workload type [“The Event Listener and X-Value Translator component acts as a utility component for observing activities, operation execution and states of the CRUD-based C5 Collection component, and translating them into meaningful feature values for the Classifier,” Pg. 3, Sect. III-A, 2nd col., lines 18 - 22]

          log second code performance metrics during execution of the code sample during a second duration corresponding to a second candidate data structure type and the first workload type [“The Classifier acts as a virtual power measurement tool inside the green object. It guesses the most-likely energy efficient C5 data structure for an observed sequence of operations, based on prior knowledge gained during training,” Pg. 3, Sect. III-A, 2nd col., lines 22 - 26]; and 
          a classification engine to select one of the first candidate data structure type or the second candidate data structure type based on a relative ranking of the first and second code performance metrics [“The Decision Maker then uses this prediction to analyze, decide and instruct the CRUD-based Collection when to switch to the new data structure implementation. The main functions of the Decision Maker include: data structure transformation cost analysis and decision making of when to make a switch to a different data structure for energy efficiency.” Pg. 3, Sect. III-A, 2nd col., lines 31 – 37].
Michanan does not explicitly disclose but Shah discloses a metadata analyzer to:
retrieve metadata from the code sample, the metadata indicative of a first workload type of the code sample [“a reference database may be constructed by retrieving metadata manifests of the modules incorporated into software source code projects available to the maintainer of the reference database, for example, projects published in a public source code repository (e.g., GitHub.RTM.), or projects stored in a proprietary source code management system,” ¶ 0016; “metadata reference project manifest 164 is created with component references (e.g., components 151C, 154C, 155C, and 157C) corresponding to the components of reference projects 184A-B,” ¶ 0025; components mapped to workload type]; and
query a code corpus database for the first workload type [“Correlation of functionality between a software program and the reference manifests in the reference database may be drawn based on shared incorporated modules. By applying multiple filters, a preferred candidate is identified as the reference manifest against which the software program's modules are compared,” ¶ 0016];
          It would have been obvious to one of ordinary skill in the art, having the teachings of Michanan and Shah available before the effective filing date of the claimed invention, to modify the capability of predicting data structures form energy efficient computing as disclosed by Michanan to include the capability of software component identification as taught by Shah, thereby providing a mechanism to enhance system development efficiency and maintainability by implementing applications using available and reusable resources thereby minimizing development and maintenance costs.          
          Michanan and Shah do not explicitly disclose but Park discloses a data sample generator to retrieve source data to be used with the first workload type, the source data corresponding to a data type and a data quantity associated with the first workload type [“The resolution component 206 may extract the sample parameter values 208 and parameter metadata 608 from the result DB 131. The parameter metadata 608 may include parameter name, type, description, etc. for the sample parameter values 208. The resolution component 206 may extract some or all endpoints 612 and parameter metadata 610 from the API repository 128,” ¶ 0084].

          Michanan, Shah and Park do not explicitly disclose but Sandoval discloses an application programming interface (API) engine to generate an abstract data structure (ADS) placeholder in a location of a code sample corresponding to a memory operation
, the first candidate data structure to service the memory operation of the ADS placeholder [“A template is then be generated 620. The template may be an XML schema including an element for each command identified. Any XML editor or other program may be used to generate the statement template. Such as Visual Studio XML Schema Editor or XMLSpy. Each command identified 610 will be included as an element in the template. An example of a database template 650 is shown in FIG. 10.  A statement 655 of the template 650 includes a formatted command 660 with placeholders for the variable information. The statement 655 also includes a reference 665 to one or more placeholder templates describing how to format information to replace the placeholder contained in the formatted command 660. The database template 650 further includes a placeholder template 670. The placeholder template 670 includes a format 675 and a fieldmask 680 which together will describe how to generate a string using input data to replace the placeholders in the formatted command 660.” ¶ 0094].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Michanan, Shah, Park and Sandoval available before the effective filing date of the claimed invention, to modify the capability of predicting data structures form energy efficient computing as disclosed by Michanan, Shah and Park to include the capability of placeholder generation and substitution as taught by Sandoval, thereby providing a mechanism to enhance system development efficiency and maintainability by implementing applications using available and reusable resources and supporting machine learning techniques thereby reducing uncertainty and development risk.
12.    	As per claim 2, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 1.  Michanan further teaches generat(ing) a first sequence of operational data corresponding to the first candidate data structure type; and generat(ing) a second sequence of operational data corresponding to the second candidate data structure type [“the output from the Classifier component is a sequence of data structures per instance of the data structure being executed in a program. This sequence is input to the Predictor component to learn (in real time) and predict the next data structure most likely to appear in the sequence. The Decision Maker then uses this prediction to analyze, decide and instruct the CRUD-based Collection when to switch to the new data structure implementation. The main functions of the Decision Maker include: data structure transformation cost analysis and decision making of when to make a switch to a different data structure for energy efficiency,” Pg. 3, Sect. III-A, 2nd col., lines 27 – 37].
During execution, an instance of the data structure in the program can be alive for a period of time and sometimes indefinitely if a program is always on and running. As a result, the Green component can observe a long sequence of data structure operations. In the figure, this long sequence is divided into subsequences, S0, S1, S2, ..., each of length L,” Pg. 4, Sect. III-A, 3rd para.].
14.    	As per claim 5, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 1.  Michanan further teaches wherein the workload engine is to select a second workload type for respective ones of the first candidate data structure type and the second candidate data structure type [“Each is designed differently and is intended for different workloads and usage. Thus, it is possible that by putting the right data structure with the right workload, performance and energy consumption of software applications can be improved,” Pg. 1, Sect. II-A, 2nd col., lines 16 – 10].
15.    	As per claim 6, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 5.  Michanan further teaches wherein the workload engine is to select different data quantity volumes for respective ones of the first and  candidate workload types [“The main functions of the Decision Maker include: data structure transformation cost analysis and decision making of when to make a switch to a different data structure for energy efficiency. The costs of transformation analyzed by the Decision Maker can include costs of instantiation of a new data structure and the cost of copying existing data over to the new data structure.” Pg. 3, Sect. III, 2nd col., lines 34 – 41].
16.      As per claim 8, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
17.      As per claim 9, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
18.      As per claim 10, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
19.      As per claim 12, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
20.      As per claim 13, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
21.      As per claim 15, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.

23.      As per claim 17, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
24.      As per claim 19, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
25.      As per claim 20, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
26.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michanan, Shah, Park and Sandoval in further view of Iida et al. (U.S. Publication 2020/0159755) (Iida hereinafter).
27.    	As per claim 4, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 3.  Michanan, Shah, Park and Sandoval do not explicitly disclose but Iida discloses wherein the sequence normalizer is to invoke a long short-term memory (LSTM) neural network [“a summarizer 62 that generates a summary of a marked target text stored in marked target text storage device 60 by using an LSTM and outputs it as a summary 66; and a summarizer LSTM training unit 64 that trains the LSTM as the essential part of summarizer 62. An LSTM is a recurrent neural network and, as will be described later, it is used, by way of example, for estimation involving sequence-to-sequence type conversion,” ¶ 0039].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Michanan, Shah, Park, Sandoval and Iida available before the effective filing date of the claimed invention, to modify the capability of predicting data structures form energy efficient computing as disclosed by Michanan, Shah, Park and Sandoval to include the capability applying an LSTM implemented by a neural network as taught by Iida, thereby providing a mechanism to enhance system development efficiency and maintainability by utilizing an automated method of evaluating and selecting efficient data structures.
28.      As per claim 11, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
29.      As per claim 18, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 6 above.
30.	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Michanan, Shah, Park and Sandoval in further view of Panchenko et al. (U.S. Patent 8,060,869) (Panchenko hereinafter).
31.    	As per claim 7, Michanan, Shah, Park and Sandoval teach the apparatus as defined in claim 1.  Michanan, Shah, Park and Sandoval do not explicitly disclose but Panchenko discloses further including a code entry detector to identify the memory operation in the code sample [“The PED 225 includes a memory access detector 305 to detect functions or statements within a source code of the runtime application that request access to memory 250 on the computer system 200,” col. 10, lines 5 – 8].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Michanan, Shah, Park, Sandoval and Panchenko available before the effective filing date of the claimed invention, to modify the capability of predicting data structures form energy efficient computing as disclosed by Michanan, Shah, Park and Sandoval to include the capability of memory access as taught by Panchenko, thereby providing a mechanism to enhance system development efficiency and maintainability by facilitating insight into internal details of software memory accesses thereby enhancing the understanding of errors and exception conditions [Panchenko, col. 1, lines 27 – 29].
32.      As per claim 14, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
33.      As per claim 21, it is a method claim having similar limitations as cited in claim 7.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Response to Arguments
Claim Interpretation
34.	Applicant’s arguments have been carefully considered and are not persuasive.  With particular attention to specification paragraph [0033], applicant argues that the noted components “may be implemented by hardware, software, firmware …” such that 
Claim Rejections - 35 USC § 103
35.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193